Opinion
WRIGHT, C. J.
Defendant, a licensed physician, was charged by information with three counts of violating Penal Code section 274 (abortion). The case was submitted on the record of the preliminary examination and certain stipulations on the first count only. Defendant appeals from the judgment (order granting probation) following conviction by the court sitting without a jury.
For the reasons stated in People v. Barksdale, ante, page 320 [105 Cal.Rptr. 1, 503 P.2d 257], the judgment (order granting probation) is reversed with directions to the trial court to dismiss the information.
Peters, J., Tobriner, J., and Mosk, J., concurred.
BURKE, J.
For the reasons stated in my dissenting and concurring opinion in People v. Barksdale, ante, page 320 [105 Cal.Rptr. 1, 503 P.2d 257], I would affirm the judgment.
McComb, J., and Sullivan, J., concurred.